PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $1,319.00 for examining a defendant and providing expert witness testimony per a subpoena from the Ohio County Circuit Court. The Circuit Court Order directing payment for her services has not been provided to the respondent State agency; therefore, the claimant has not been paid. An Order from the Ohio County Circuit Court dated the 15th day of January, 1998, and entered by Judge Martin J. Gaughan was forwarded by the prosecuting attorney of Ohio County to this Court to establish the basis for paying the claim. After reviewing the Order, the Court herein has determined that claimant be granted an award for professional services provided to respondent.
In view of the foregoing, the Court makes an award to the claimant in the amount of $1,319.00.
*64Award of $1,319.00.